—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 6, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the third degree and bail jumping in the first degree, and sentencing him, as a second felony offender, to two concurrent terms of 4V2 to 9 years, to run consecutively to a term of 2 to 4 years, unanimously affirmed.
Defendant’s guilty plea waived his statutory speedy trial claim (see, People v O’Brien, 56 NY2d 1009). The court’s summary denial of defendant’s motion to suppress physical evidence was proper since the allegations contained in his motion papers, when considered in light of the felony complaint and the People’s voluntary disclosure form, failed to raise a factual issue as to the lawfulness of his arrest, in that these allegations did not address the underlying undercover sale (People v Mendoza, 82 NY2d 415; People v Rosario, 245 AD2d 151, lv denied 91 NY2d 896). Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.